Exhibit 10-AAoo

TECH DATA CORPORATION

(hereinafter called the “Company”)

THE AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN OF TECH DATA CORPORATION,

(hereinafter called the “Plan”)

NOTICE OF GRANT AND GRANT AGREEMENT

I. NOTICE OF EQUITY GRANT

 

Name/Participant:    < > Type of Grant:    Restricted Stock Unit Grant Country:
   < > Geographic area applicable:    < > Date of Grant:    < > Grant Number:   
<grant number> Total Shares Granted:    < > Grant Price:    $<closing price on
date of grant> Vesting Schedule:    Subject to the terms of this Agreement and
the Plan, this Restricted Stock Unit Grant shall vest in [INSERT #] installments
over three (3) years from the Date of Grant, as follows: [INSERT
INSTALLMENT/VESTING DATES]

II. AGREEMENT

For valuable consideration, the receipt of which is hereby acknowledged
(electronically or using a method accepted by the Company), the Company hereby
grants to the Participant a Restricted Stock Unit Grant (hereinafter called the
“RSUs”) under Section 7 of the Plan in accordance with the following terms:

Section 1. Definitions. Unless otherwise defined herein, the terms defined in
this Agreement shall have the same defined meanings as in the Plan. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail. The following additional
terms shall be defined as follows:

“Agreement” means this agreement between the Participant and the Company setting
forth the terms and conditions of the grant of RSUs and includes Part I, Notice
of Equity Grant and Part II, Agreement.

 

49



--------------------------------------------------------------------------------

“Grant Price” means the Fair Market Value of a Share on the date on which the
RSUs are granted to the Participant, as specified in Part I.

“Share” means one (1) share of Common Stock (as defined in Section 2(g) of the
Plan).

Section 2. Grant of RSU. The Participant is hereby granted an award of RSUs
under Section 7 of the Plan. Each RSU represents the prospective contingent
right to receive one Share and will, at all times the Agreement is in effect, be
equal in value to one Share. In accordance with Section 7(c) of the Plan, no
grant of RSUs to the Participant during a fiscal year shall have a value in
excess of two and one-half million dollars ($2,500,000), determined using the
Fair Market Value of the Shares underlying the RSUs as of the Date of Grant of
the RSUs.

Section 3. Vesting of RSU. As set forth in the vesting schedule in Part I, and
subject to the provisions of Sections 5, 8 and 10 of this Agreement, the RSUs
shall vest and become payable in Shares in installments (the “Vesting Dates”).
Unless and until the RSUs vest, the Participant will have no right to payment of
any unvested RSUs. Prior to actual payment of any of the RSUs that are vested,
the RSUs will represent an unsecured obligation of the Company in accordance
with Section 13(c) of the Plan.

Section 4. Non-Transferability of RSU. All rights with respect to the RSUs are
exercisable during the Participant’s lifetime only by the Participant and the
RSUs may not be transferred, assigned, pledged or hypothecated in any manner
other than by will or by applicable laws of descent and distribution, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act, or Rules thereunder.

Section 5. Delivery of Shares. Subject to the other terms of the Plan and this
Agreement, within a reasonable time following each Vesting Date, the Company
will issue or cause to be delivered to the Participant (or if any other
individual or individuals then hold the RSUs, to such individual or individuals)
the number of Shares the Participant is entitled to receive as a result of the
vesting of the RSUs. The Shares shall be registered in the name of the
Participant (or the name or names of the individual or individuals that then
hold the RSUs, either alone or jointly with another person or persons with
rights of survivorship, as such individual or individuals shall prescribe in
writing or other methods allowed to the Company), and shall in all cases be
delivered to the Participant within ten (10) business days. Not withstanding the
foregoing, the delivery of Shares upon vesting of an RSU may be delayed if the
amount to be paid or delivered is reasonably likely to violate federal or
applicable state securities laws; provided, however, that the payment or
delivery will occur at the earliest date the Company reasonably anticipates that
the distribution will not cause a violation.

 

50



--------------------------------------------------------------------------------

The delivery of Shares upon vesting of the RSUs shall be deemed effected for all
purposes when a stock transfer agent shall have deposited such Shares according
to the delivery instructions provided by Participant (or if any other individual
or individuals then hold the RSUs, by such other individual or individuals).
Fractional Shares shall not be issued pursuant to the vesting of the RSUs.

Section 6. Tax Withholding Obligations. To meet the obligations of the Company
or affiliates of the Company with respect to withholding of any and all income
tax (including federal, state and local taxes), social insurance contributions,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”) under any domestic or foreign federal, state or local statute,
ordinance, rule, or regulation in connection with any aspect of the RSUs,
including, but not limited to, grant, vesting, the subsequent sale of any Shares
acquired at vesting, the Committee may require that the Company withhold a
number of whole Shares otherwise deliverable to Participant having a Fair Market
Value sufficient to satisfy the statutory minimum (or such higher amount as is
allowable without adverse accounting consequences) of the Participant’s
estimated total obligation for Tax-Related Items associated with any aspect of
the RSU. The Committee may also, in lieu of or in addition to the foregoing, at
its sole discretion, (i) require the Participant to deposit with the Company an
amount of cash sufficient to meet his or her obligation for Tax-Related Items,
(ii) withhold the required amount from the Participant’s pay during the pay
periods next following the date on which any such applicable tax liability
otherwise arises, and/or (iii) sell or arrange for the sale of Shares to be
issued on the vesting of the RSU to satisfy the Participant’s obligation for
Tax-Related Items. If the Participant’s and/or the Company’s withholding
obligation for Tax-Related Items is satisfied as described in (iii) of this
section, the Company will endeavor to sell only the number of Shares required to
satisfy the Participant’s and/or the Company’s withholding obligation for
Tax-Related Items; however, the Participant agrees that the Company may sell
more Shares than necessary to cover the Tax-Related Items. The Company shall not
deliver any of the Shares until and unless the Participant has made the deposit
required herein or proper provision for required withholding has been made. The
Participant hereby consents to any action reasonably taken by the Company to
meet his or her obligation for Tax-Related Items.

Section 7. Adjustments Upon Changes in Capitalization. The existence of the RSUs
shall not affect in any way the right or power of the Company or its
stockholders to make, authorize or consummate (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; (ii) any merger or consolidation of the Company;
(iii) any issue by the Company of debt securities, or preferred or preference
stock that would rank above the shares subject to RSUs; (iv) the dissolution or
liquidation of the Company; (v) any sale, transfer or outstanding assignment of
all or any part of the assets or business of the Company; or (vi) any other
corporate act or proceeding, whether of a similar character or otherwise.

 

51



--------------------------------------------------------------------------------

If the Company shall affect any increase or decrease in the number of issued and
outstanding shares of Common Stock through the declaration of a stock dividend
or through any recapitalization resulting in a stock split-up, combination or
exchange of shares of Common Stock, then and in such event an appropriate
adjustment shall be made in the number of shares of Common Stock subject to the
RSUs so that the same percentage of the Company’s issued and outstanding shares
of Common Stock shall remain subject to the RSUs, as adjusted for such
transaction in the manner determined by the Board.

Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of shares of Common Stock subject to the RSUs.

Section 8. Effect of Change in Control. In the event of a Change in Control, as
defined in the Plan and notwithstanding any other provision of the Plan to the
contrary, all of the then-outstanding RSUs shall become fully vested as of the
date of the Change in Control if the acquirer or survivor in such Change in
Control does not assume or continue the RSUs.

Section 9. Rights of Participant. No person shall, by virtue of the granting of
the RSUs to the Participant, be deemed to be a holder of any Shares underlying
the RSUs or be entitled to the rights or privileges of a holder of such Shares
unless and until the RSUs have vested with respect to such Shares and the Shares
have been issued pursuant to the vesting of the RSUs.

The Participant shall not by virtue of the granting of the RSUs have any claim
or right to be granted RSUs in the future or to participate in any other
compensation plan, program or arrangement of the Company.

The granting of the RSUs shall not impose upon the Company any obligations to
employ or to continue to employ the Participant; and the right of the Company to
terminate the employment of the Participant shall not be diminished or affected
by reason of the fact that the RSUs have been granted to the Participant.

Nothing herein contained shall impose any obligation upon the Participant to
accept the grant of RSUs.

At all times while any portion of the RSUs is outstanding, the Company shall
reserve and keep available, out of shares of its authorized and unissued Common
Stock or reacquired Shares, a sufficient number of Shares to satisfy the
requirements of the RSUs; comply with the terms of the RSUs promptly upon
vesting of the RSUs; and pay all fees or expenses necessarily incurred by the
Company in connection with the issuance and delivery of Shares pursuant to the
vesting of the RSUs.

 

52



--------------------------------------------------------------------------------

Section 10. Termination. Subject to Section 8, the outstanding unvested RSUs
granted hereunder shall terminate on the earliest to occur of:

(i) termination of employment relationship between the Company and the
Participant for any reason other than due to the Participant’s death or
disability within the meaning of Section 22(e) (3) of the Code (“Disability”);
or

(ii) termination of employment relationship between the Company and the
Participant due to the Participant’s death or Disability within three months of
the Date of Grant.

An employment relationship between the Company and the Participant shall be
deemed to exist during any period during which the Participant is employed by
the Company or by any Subsidiary. Whether authorized leave of absence or absence
on military government service shall constitute termination of the employment
relationship between the Company and the Participant shall be determined by the
administrator designated by the Committee at the time thereof.

In the event of the death or Disability of the Participant during his or her
employment relationship with the Company and at least three months after the
Date of Grant, the RSUs shall become fully vested (all or a portion of the
outstanding RSUs). In the case of death of a Participant, any Shares due upon
vesting will be delivered to the Participant’s executors, administrators or any
person or persons to whom the RSUs may be transferred by will or by laws of
descent and distribution, in accordance with Section 5 of this Agreement. If, in
the event of the Participant’s death, any beneficiary entitled to receive any
Shares due upon vesting is a minor or, if in the event of the Participant’s
Disability, the Participant is deemed by the Committee or is adjudged to be
legally incapable of giving valid receipt and discharge for any Shares due upon
vesting, such Shares will be paid to such person or institution as the Committee
may designate or to the duly appointed guardian. Such payment shall, to the
extent made, be deemed a complete discharge of any liability for such payment
under the Plan.

Section 11. No Compensation Deferrals. Neither the Plan nor this Agreement is
intended to provide for an elective deferral of compensation that would be
subject to Section 409A of the Code. Instead, it is the intent of this Agreement
to satisfy the “short- term deferral exemption described in Treas. Reg.
§1.409A-1(b)(4). The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that no grants (including without
limitation, the RSUs) become subject to Section 409A, provided, however, the
Company makes no representation that the RSUs are not subject to Section 409A
nor makes any undertaking to preclude Section 409A from applying to the RSUs.

 

53



--------------------------------------------------------------------------------

Section 12. Electronic Delivery and Acceptance. The Company may in its sole
discretion, decide to deliver any documents related to the RSUs granted under
the Plan and participation in the Plan, or future RSUs that may be granted under
the Plan, by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line (and/or voice activated) system established and
maintained by the Company or a third party designated by the Company.

Section 13. Government and Other Regulations; Governing Law. The grant of RSUs
is subject to all laws, regulations and orders of any governmental authority
which may be applicable thereto and, notwithstanding any of the provisions
hereof, the Participant acknowledges that the Company will not be obligated to
issue any Shares hereunder if the grant or vesting thereof or the issuance of
such Shares, as the case may be, would constitute a violation by the Participant
or the Company of any such law, regulation or order or any provision thereof.
The Company shall not be obligated to take any affirmative action in order to
cause the vesting of the RSUs or the issuance of Shares pursuant hereto to
comply with any such law, regulation, order or provision.

The RSUs are and shall be subject in every respect to the provisions of the
Plan, as amended from time to time, which is incorporated herein by reference
and made a part hereof. The Participant hereby accepts the RSUs subject to all
the terms and provisions of the Plan and agrees that all decisions under and
interpretations of the Plan by the Committee or the Board shall be final,
binding and conclusive upon the Participant and his heirs and legal
representatives.

This grant of RSUs shall be governed by and construed in accordance with the
laws of the State of Florida without regard to its principle of conflict of
laws. For purposes of litigating any dispute arising under this Agreement, the
parties hereby agree that such litigation shall be conducted in the courts of
Pinellas County, Florida.

Section 14. Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable

IN WITNESS WHEREOF, the Company has caused this grant of RSUs to be executed, as
of the Date of Grant.

 

TECH DATA CORPORATION By:  

 

  PARTICIPANT By:  

 

  Participant

 

54